Case
   Case
     3:21-cv-01084-LAB-MSB
        3:21-md-02992-LAB Document
                           Document112Filed
                                         Filed
                                             06/04/21
                                               06/09/21PageID.1
                                                         PageID.74
                                                                 Page
                                                                    Page
                                                                      1 of14of 4




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: BANK OF AMERICA CALIFORNIA
UNEMPLOYMENT BENEFITS LITIGATION                                                     MDL No. 2992


                                        TRANSFER ORDER


        Before the Panel: ∗ Plaintiff in one action (Yick) moves under 28 U.S.C. § 1407 to
centralize this litigation in the Northern District of California. This litigation currently consists of
ten actions pending in three districts, as listed on Schedule A. Since the filing of the motion, the
Panel has been notified of ten related actions. 1

       Plaintiffs in the other nine actions on the motion and one potential tag-along action (Smith)
support centralization in the Northern District of California. 2 Defendant Bank of America, N.A.
(“BANA”) opposes centralization in favor of informal coordination.

         On the basis of the papers filed and the hearing session held, 3 we find that these actions
involve common questions of fact, and that centralization in the Southern District of California
will serve the convenience of the parties and witnesses and promote the just and efficient conduct
of this litigation. These putative class actions present common factual questions arising from the
allegation that defendant BANA, the entity contracted by California to distribute unemployment
benefits to eligible recipients, failed to safeguard and properly manage benefits during the
pandemic and unlawfully froze or denied access to funds in recipients’ debit card accounts.
Common factual questions include: (1) the nature of BANA’s relationship with the California
Employment Development Department (“EDD”) with respect to administering unemployment
benefits and responding to claims of fraud; (2) BANA’s policy and practices for responding to
fraud reports from recipients of EDD benefits – in particular, the process for conducting

∗
    Judge David C. Norton did not participate in the decision of this matter.
1
 These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1
and 7.2.
2
 Plaintiffs in one Central District of California action filed a brief opposing centralization, but
subsequently filed a notice changing their position, stating that they supported centralization in the
Northern District of California. See Doc. No. 52, MDL No. 2992 (J.P.M.L. May 21, 2021).
3
 In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard oral
argument by videoconference at its hearing session of May 27, 2021. See Suppl. Notice of Hearing
Session, MDL No. 2992 (J.P.M.L. May 10, 2021).
Case
   Case
     3:21-cv-01084-LAB-MSB
        3:21-md-02992-LAB Document
                           Document112Filed
                                         Filed
                                             06/04/21
                                               06/09/21PageID.2
                                                         PageID.75
                                                                 Page
                                                                    Page
                                                                      2 of24of 4

                                                   -2-


investigations in response to error claims; and (3) BANA’s alleged decision to freeze EDD debit
card accounts on a mass basis in late 2020. Additionally, nearly all actions share questions of fact
as to BANA’s data security practices – mainly, BANA’s use of allegedly outdated magnetic stripe
technology in EDD debit cards instead of microchip technology. Moreover, the EDD is a named
defendant in one action and has been identified as a key subject of third-party discovery in all other
actions. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings,
including with respect to class certification; and conserve the resources of the parties, their counsel,
and the judiciary.

        In opposing centralization, defendant principally argues that informal coordination is a
practicable alternative, as the litigation is limited to claims arising only in California. We find this
argument unpersuasive. There currently are 20 related actions pending in four districts, including
potential tag-along actions. Although the actions in the Northern District of California have been
consolidated under Rule 42, there are still eight actions pending outside of the Northern District,
and seven competing groups of firms represent the various plaintiffs in this litigation. The claims
and proposed classes overlap extensively but with substantive differences that will make informal
coordination unwieldy. Plaintiffs anticipate significant discovery on the involved state agency,
which is a non-party in all actions but one, posing a further obstacle to informal coordination.

        We also considered whether Section 1404 provides a viable alternative to centralization.
But no Section 1404 transfer motions are pending and, at oral argument, neither BANA nor
plaintiffs indicated a willingness to seek transfer of one or more actions under Section 1404 to
narrow the number of involved districts. There also is a strong likelihood of additional potential
tag-along actions, considering the significant increase in the number of related actions to date and
the nature of the alleged conduct at issue. Thus, on this record, Section 1404 does not provide a
reasonable prospect for eliminating the multidistrict character of the litigation.

        The Southern District of California is an appropriate transferee forum for this litigation.
Centralization in this district allows us to assign this litigation to a less-frequently utilized district,
where seven potential tag-along actions are pending. Judge Larry A. Burns is an experienced
transferee judge with the willingness and ability to manage this litigation. We are confident that
he will steer this litigation on a prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Southern District of California are transferred to the Southern District of California and, with
the consent of that court, assigned to the Honorable Larry A. Burns for coordinated or consolidated
pretrial proceedings.
Case
   Case
     3:21-cv-01084-LAB-MSB
        3:21-md-02992-LAB Document
                           Document112Filed
                                         Filed
                                             06/04/21
                                               06/09/21PageID.3
                                                         PageID.76
                                                                 Page
                                                                    Page
                                                                      3 of34of 4

                                      -3-


                                PANEL ON MULTIDISTRICT LITIGATION



                               _________________________________________
                                            Karen K. Caldwell
                                                 Chair

                              Catherine D. Perry       Nathaniel M. Gorton
                              Matthew F. Kennelly      Roger T. Benitez
                              Dale A. Kimball
                                                                         Jun 09, 2021




                                                         s/ R. Chapman
Case
   Case
     3:21-cv-01084-LAB-MSB
        3:21-md-02992-LAB Document
                           Document112Filed
                                         Filed
                                             06/04/21
                                               06/09/21PageID.4
                                                         PageID.77
                                                                 Page
                                                                    Page
                                                                      4 of44of 4




IN RE: BANK OF AMERICA CALIFORNIA
UNEMPLOYMENT BENEFITS LITIGATION                                  MDL No. 2992


                                      SCHEDULE A


            Central District of California

      ZOELLE, ET AL. v. BANK OF AMERICA, N.A., ET AL., C.A. No. 2:21−00518

            Eastern District of California

      WIGGINS v. BANK OF AMERICA, N.A., C.A. No. 2:21−00319

            Northern District of California

      YICK v. BANK OF AMERICA, N.A., C.A. No. 3:21−00376
      RODRIGUEZ v. BANK OF AMERICA, N.A., C.A. No. 3:21−00494
      WILLRICH v. BANK OF AMERICA, N.A., C.A. No. 3:21−00547
      MCCLURE v. BANK OF AMERICA, N.A., C.A. No. 3:21−00572
      OOSTHUIZEN, ET AL. v. BANK OF AMERICA, N.A., C.A. No. 3:21−00615
      WILSON v. BANK OF AMERICA, N.A., C.A. No. 3:21−00699
      MOSSON v. BANK OF AMERICA, N.A., C.A. No. 3:21−00743
      CAJAS v. BANK OF AMERICA, N.A., C.A. No. 3:21−00869
